IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11061
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SANTIAGO GUADALUPE CARRANZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-333-7-T
                      --------------------
                        January 24, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Santiago Guadalupe Carranza appeals his guilty-plea

convictions for conspiracy to possess with intent to distribute

in excess of 100 grams of methamphetamine and money laundering.

Relying on Jones v. United States, 526 U.S. 227 (1999), and

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), he contends that

the total quantity of drugs attributable to him should have been

alleged in the indictment as an essential element of the charged

conspiracy.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11061
                                 -2-

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   We have

held “that a fact used in sentencing that does not increase a

penalty beyond the statutory maximum need not be alleged in the

indictment and proved to a jury beyond a reasonable doubt.”

United States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000).    The

indictment explicitly charged Carranza with conspiracy to

“possess with intent to distribute and distribute in excess of

100 grams of methamphetamine . . . in violation of Title 21,

United States Code Sections 841(a)(1) and 841(b)(1)(A)(viii).”

At the time of the offense, § 841(b)(1)(A)(viii) set forth that

the penalty range for possession with intent to distribute 100

grams or more of methamphetamine was not less than ten years and

not more than life.   § 841(b)(1)(A) (1998).   Carranza’s 340-month

sentence on count one, determined under the applicable Sentencing

Guidelines, obviously does not exceed the statutory maximum of

life imprisonment.    Accordingly, there is no potential Apprendi

issue based on the sufficiency of the indictment.    See Keith, 230
F.3d at 787.

     The judgment of the district court is AFFIRMED.